DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the correspondence filed on 11/03/21.  Claims 1-6 are still pending and have been considered below.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the most relevant prior art of record, Tamir et al., discloses a method for verifying/identifying users by receiving audio or ultrasonic signals and converting the signals into digital data for authentication.
However, the prior art still does not rise to the level of explicitly disclosing the generation of a block by selecting a preset number of pieces of sampling data and converting the sampling data included in the block into the plurality of frequency components; nor the calculation of an amplitude of each frequency component, as claimed.
Additionally, the prior art does not disclose confirming a letter or number corresponding to a frequency component with the largest amplitude among the plurality of frequency components as digital data in the block, as claimed.
Therefore, the pending claims are allowed as the prior art of record does not disclose each and every limitation found in the claims; nor would it have been obvious to one of ordinary skill in the art to further modify the prior art to include all of the deficient features, as set forth in the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD ZEE/Primary Examiner, Art Unit 2435